            Case 2:20-mc-03910-ECM Document 4 Filed 03/30/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE: CRIMINAL PROCEEDINGS               )
BY VIDEO OR AUDIO                         ) CIV. MISC. NO. 2:20-mc-3910-ECM
CONFERENCE                                )

                                   GENERAL ORDER

       This General Order is being issued in response to the outbreak of Coronavirus

Disease 2019 (COVID-19) within the Middle District of Alabama. On March 13, 2020,

under the National Emergencies Act, 50 U.S.C. §§ 1601–1651, the President of the United

States declared a national emergency in response to the COVID-19 pandemic. On March

27, 2020, the President signed the Coronavirus Aid, Relief, and Economic Security Act,

H.R. 748 (the CARES Act), which authorizes the Judicial Conference of the United States

to provide the Chief Judge of a United States District Court authority to permit the conduct

of certain identified criminal proceedings by video or audio conference.

       On March 29, 2020, the Judicial Conference of the United States made the

appropriate findings as required by the CARES Act, finding specifically that “emergency

conditions due to the national emergency declared by the President . . . have materially

affected and will materially affect the functioning of the federal courts generally.” Thus,

acting pursuant to § 15002(b) of the CARES Act and the authority granted by the Judicial

Conference of the United States, I make the following findings and order:

       1.       I find that emergency conditions due to the COVID-19 virus outbreak will

materially affect the functioning of the courts within this judicial district. Thus, pursuant

to the authority granted under § 15002(b)(1) of the CARES Act, I hereby authorize judges
            Case 2:20-mc-03910-ECM Document 4 Filed 03/30/20 Page 2 of 3



in this district, with the consent of the defendant or the juvenile after consultation with

counsel, to use video conferencing, or telephonic conferencing if video conferencing is not

reasonably available for use, for the following events:

       A.       Detention hearings under 18 U.S.C. § 3142;

       B.       Initial appearances under Rule 5, Federal Rules of Criminal Procedure;

       C.       Preliminary hearings under Rule 5.1, Federal Rules of Criminal
                Procedure;

       D.       Waivers of indictment under Rule 7(b), Federal Rules of Criminal
                Procedure;

       E.       Arraignments under Rule 10, Federal Rules of Criminal Procedure;

       F.       Probation and supervised release revocation hearings under Rule 32.1,
                Federal Rules of Criminal Procedure;

       G.       Pretrial release revocation hearings under 18 U.S.C. § 3148;

       H.       Appearances under Rule 40, Federal Rules of Criminal Procedure;

       I.       Misdemeanor pleas and sentencings as described in Rule 43(b)(2), Federal
                Rules of Criminal Procedure; and

       J.       Proceedings under 18 U.S.C. §§ 5031–5043, except for contested transfer
                hearings, juvenile delinquency adjudications, or trial proceedings.

       2.       Pursuant to § 15002(b)(2) of the CARES Act, I further specifically find that

felony pleas under Rule 11 of the Federal Rules of Criminal Procedure and felony

sentencings under Rule 32 of the Federal Rules of Criminal Procedure, cannot be

conducted in person and in court without serious jeopardy to public health and safety. As

a result, if judges in individual cases find, for specific reasons, that felony pleas or

sentencings in those cases cannot be further delayed without serious harm to the interests

                                              2
            Case 2:20-mc-03910-ECM Document 4 Filed 03/30/20 Page 3 of 3



of justice, judges may, with the consent of the defendant or a juvenile after consultation

with counsel, conduct those proceedings by video conference, or by telephonic conference

if video conferencing is not reasonably available. This authorization extends to equivalent

sentencings or disposition proceedings under the Federal Juvenile Delinquency Act, 18

U.S.C. § 403.

       3.       This authorization is effective for ninety days unless earlier terminated or

otherwise ordered. If the emergency persists longer than ninety days, I will review the

situation for possible extension of authority pursuant to the provisions of the CARES Act.

Notwithstanding the foregoing, pursuant to the provisions of the CARES Act, this

authorization shall terminate on the last day of the covered national emergency declared

by the President on March 13, 2020 under the National Emergencies Act with respect to

COVID-19, or the day on which the Judicial Conference of the United States finds that

emergency conditions due to the national emergency no longer materially affect the

functioning of the United States courts generally or the courts within this district

specifically, whichever occurs first.

       To the extent inconsistent with this order, any order in this district is

SUPERSEDED during the period authorized by this Order.

       DONE this the 30th day of March, 2020.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              3
